Name: Commission Regulation (EEC) No 2006/91 of 9 July 1991 altering the import levies on products processed from cereals and rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 184/20 Official Journal of the European Communities 10 . 7. 91 COMMISSION REGULATION (EEC) No 2006/91 of 9 July 1991 altering the import levies on products processed from cereals and rice THE COMMISSION OF THE EUROPEAN COMMUNITIES, in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 % , a rate of exchange based on their central rate, multiplied by the corrective factor provided for in the last paragraph of Article 3 ( 1 ) of Regulation (EEC) No 1676/85, Having regard to the Treaty establishing the European Economic Community, for the other currencies, an exchange rate based on an average of the ecu rates published in the Official Journal of the European Communities, C series, over a period to be determined, multiplied by the coeffi ­ cient referred to in the preceding indent ; Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 3577/90 (2), and in particular Article 14 (4) thereof, Whereas these exchange rates being those recorded on 8 July 1991 ; Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by Regulation (EEC) No 1806/89 (4), and in particular Article 12 (4) thereof, Whereas the aforesaid corrective factor affects the entire calculation basis for the levies, including the equivalence coefficients ; Having regard to Council Regulation (EEC) No 1676/85 of 11 June 1985 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (*), as last amended by Regu ­ lation (EEC) No 2205/90 (6), and in particular Article 3 thereof, Whereas the levy on the basic product as last fixed differs from the average levy by more than ECU 3,02 per tonne of basic product ; whereas, pursuant to Article 1 of Commission Regulation (EEC) No 1 579/74 (u), as last amended by Regulation (EEC) No 1740/78 (12), the levies at present in force must therefore be altered to the amounts set out in the Annex hereto, Having regard to the opinion of the Monetary Committee, Whereas the import levies on products processed from cereals and rice were fixed by Commission Regulation (EEC) No 1886/91 Q, as last amended by Regulation (EEC) No 1941 /91 (8); HAS ADOPTED THIS REGULATION : Article 1 Whereas Council Regulation (EEC) No 1906/87 f) amended Council Regulation (EEC) No 2744/75 (10) as regards products falling within CN codes 2302 10, 2302 20, 2302 30 and 2302 40 ; The import levies to be charged on products processed from cereals and rice covered by Regulation (EEC) No 2744/75 as fixed in the Annex to amended Regulation (EEC) No 1886/91 are hereby altered to the amounts set out in the Anncx&lt; Whereas, if the levy system is to operate normally, levies should be calculated on the following basis : Article 2 (') OJ No L 281 , 1 . 11 . 1975, p. 1 . O OJ No L 353, 17 . 12. 1990, p. 23. (3) OJ No L 166, 25. 6 . 1976, p. 1 . (4) OJ No L 177, 24. 6. 1989, p. 1 . O OJ No L 164, 24. 6. 1985, p. 1 . (6) OJ No L 201 , 31 . 7. 1990, p. 9 . 0 OJ No L 168 , 29 . 6. 1991 , p. 88 . (8) OJ No L 174, 3 . 7. 1991 , p. 29. (9) OJ No L 182, 3 . 7. 1987, p. 49. H OJ No L 281 , 1 . 11 . 1975, p. 65 . This Regulation shall enter into force on 10 July 1991 . (") OJ No L 168, 25 . 6 . 1974, p. 7 . H OJ No L 202, 26. 7 . 1978 , p. 8 r 10. 7. 91 Official Journal of the European Communities No L 184/21 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 9 July 1991 . For the Commission Ray MAC SHARRY Member of the Commission ANNEX \ to the Commission Regulation of 9 July 1991 altering die import levies on products processed from cereals and rice (ECU/tonne) CN code Import levies ACP or OCT Third countries (other than ACP or OCT) (8) 1102 20 10 235,24 241,28 1102 20 90 133,30 136,32 1103 13 11 235,24 241,28 1103 13 19 235,24 241,28 1103 13 90 133,30 136,32 1103 29 40 235,24 241,28 1104 19 50 235,24 241,28 1104 23 10 209,10 212,12 1104 23 30 209,10 212,12 1104 23 90 133,30 136,32 1104 30 90 98,02 104,06 1106 20 91 206,78 (3) 230,96 1106 20 99 206,78 (3) 230,96 1108 1200 210,41 230,96 1108 13 00 210,41 230,96 (6) 1108 14 00 105,20 230,96 1108 19 90 105,20 (3) 230,96 1702 30 51 274,45 371,17 1702 30 59 210,41 276,90 1702 30 91 274,45 371,17 1702 30 99 210,41 276,90 1702 40 90 210,41 276,90 1702 90 50 210,41 276,90 1702 90 75 287,52 384,24 1702 90 79 199,96 266,45 2106 90 55 210,41 276,90 2302 10 10 58,57 64,57 2302 10 90 125,51 131,51 2302 20 10 58,57 64,57 2302 20 90 125,51 131,51 2302 30 10 58,57 64,57 2302 30 90 125,51 131,51 2302 40 10 58,57 64,57 2302 40 90 125,51 131,51 2303 10 11 261,38 442,72 No L 184/22 Official Journal of the European Communities 10 . 7. 91 (3) In accordance with Regulation (EEC) No 715/90 the levy shall not be charged on the following products origina ­ ting in the African, Caribbean and Pacific States and in the overseas countries and territories :  products falling within CN code ex 0714 10 91 ,  products falling within CN code 0714 90 11 and arrow-root falling within CN code 0714 90 19 ,  flours and meal of arrow-root falling within CN code 1106 20,  arrow-root starch falling within CN code 1108 19 90. 0 Pursuant to Regulation (EEC) No 3899/89, the levy on importation into the Community of products of CN code 1108 13 00 is reduced by 50% within the limit of a fixed amount of 5 000 tons . (8) On importation into Portugal the levy is increased by the amount specified in Article 2 (2) of Regulation (EEC) No 3808/90.